Electronically Filed
                                                       Supreme Court
                                                       SCPW-17-0000018
                                                       27-JAN-2017
                                                       02:09 PM


                          SCPW-17-0000018


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I

                     GALINA OGEONE, Petitioner,


                                vs.


 THE HONORABLE JEANNETTE CASTAGNETTI, Judge of the Circuit Court

    of the First Circuit, State of Hawai'i, Respondent Judge,


                                and


                   DENTIST LESLIE AU, Respondent.



                       ORIGINAL PROCEEDING

             (CIV. NOS. 16-1-1347-7 and 16-1-1348-7)


          ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Galina Ogeone’s


petition for writ of mandamus, filed on January 13, 2017, the


documents attached thereto and submitted in support thereof, and


the record, it appears that petitioner fails to demonstrate that


the respondent judge exceeded her jurisdiction or committed a


flagrant and manifest abuse of discretion in ruling on the


underlying motions or not disqualifying herself from the


underlying case.   Further, petitioner fails to demonstrate that


she has a clear and indisputable right to the requested relief or


that she lacks alternative means to seek relief.     Petitioner,

therefore, is not entitled to the requested writ of mandamus.

See Kema v. Gaddis, 91 Hawai'i 200, 204-05, 982 P.2d 334, 338-39

(1999) (a writ of mandamus is an extraordinary remedy that will

not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action; where a court has discretion to act, mandamus will not

lie to interfere with or control the exercise of that discretion,

even when the judge has acted erroneously, unless the judge has

exceeded his or her jurisdiction, has committed a flagrant and

manifest abuse of discretion, or has refused to act on a subject

properly before the court under circumstances in which he or she

has a legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of


mandamus is denied. 


          DATED: Honolulu, Hawai'i, January 27, 2017.

                               /s/ Mark E. Recktenwald


                               /s/ Paula A. Nakayama


                               /s/ Sabrina S. McKenna


                               /s/ Richard W. Pollack


                               /s/ Michael D. Wilson





                                 2